Citation Nr: 0028022	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  98-19 054	)	DATE
	)
	)


THE ISSUES

1.  Whether a March 17, 1965, Board decision denying a 
retroactive compensable rating for seborrheic dermatitis of 
the scalp was clearly and unmistakably erroneous. 

2.  Whether a June 18, 1998, Board decision which found that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a scalp 
condition manifested by alopecia with history of skin 
puncture grafts was clearly and unmistakably erroneous.

3.  Whether a June 18, 1998, Board decision which denied 
entitlement to a compensable rating for seborrheic dermatitis 
was clearly and unmistakably erroneous.


ATTORNEY FOR THE BOARD

H. Roberts, Counsel




INTRODUCTION

The veteran served on active duty from March 1961 to 
September 1961.

This motion arises before the Board of Veterans' Appeals 
(Board) from Board decisions dated March 17, 1965, and June 
18, 1998, which the veteran alleges are clearly and 
unmistakably erroneous.  Those underlying claims arose on 
appeal from the New York, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  A March 17, 1965 Board decision denied a retroactive 
compensable rating for residuals of seborrheic dermatitis.  

2.  A June 18, 1998 Board decision denied reopening of a 
claim for service connection for a scalp condition manifested 
by alopecia with history of skin puncture grafts and also 
denied a compensable rating for seborrheic dermatitis.  

3.  The Board's decisions in March 1965 and June 1998 were 
supported by the evidence then of record, and it is not shown 
that the applicable statutory and regulatory provisions 
extant at the time were ignored or incorrectly applied.  


CONCLUSIONS OF LAW

1.  The veteran's allegations of clear and unmistakable error 
in the March 1965 Board decision in denying a retroactive 
compensable rating for seborrheic dermatitis fail to meet the 
threshold pleading requirements for revision of this Board 
decision on grounds of clear and unmistakable error.  38 
U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 
20.1404(b) (1999).

2.  The veteran's allegations of clear and unmistakable error 
in the June 1998 Board decision in not reopening the claim 
for service connection for a scalp condition manifested by 
alopecia with a history of skin punch grafts fail to meet the 
threshold pleading requirements for revision of this Board 
decision on grounds of clear and unmistakable error.  38 
U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 
20.1404(b) (1999). 

3.  The veteran's allegations of clear and unmistakable error 
in the June 1998 Board decision in denying a compensable 
rating for seborrheic dermatitis fail to meet the threshold 
pleading requirements for revision of this Board decision on 
grounds of clear and unmistakable error.  38 U.S.C.A. § 7111 
(West Supp. 1999); 38 C.F.R. §§ 20.1403, 20.1404(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable exists in a case may be instituted by the Board 
on its own motion, or upon request of a claimant at any time 
after the decision is made.  38 U.S.C.A. § 7111(c) and (d).  
A request for revision is to be submitted directly to the 
Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f). 

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a).  Generally, clear 
and unmistakable error is present when either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  Ibid.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable include the 
following: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  Non-specific allegations of failure 
to follow regulations, failure to give due process, and other 
general, non-specific allegations of error are examples of 
allegations that will not meet the pleading requirements 
necessary to file a motion for clear and unmistakable error 
in a Board decision.  Ibid.

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of clear and unmistakable 
error that the United States Court of Appeals for Veterans 
Claims has defined for claims of clear and unmistakable error 
in rating decisions.  See Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc); Damrel v. Brown, 6 Vet. App. 242 
(1994). Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review 
denied, 6 Vet. App. 162 (1994); Luallen v. Brown, 8 Vet. 
App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); see 
also Crippen v. Brown, 9 Vet. App. 412 (1996) and Berger v. 
Brown, 10 Vet. App. 166 (1997).  

History of the Case

A March 17, 1965 Board decision reached the following 
findings of fact: 

1.  The Board of Veterans Appeals denied entitlement 
to a retroactive compensable evaluation for residuals 
of seborrheic dermatitis in April 1964.  

2.  The factual basis relating to this issue is 
unchanged.  

Based upon those findings of fact, the March 1965 Board 
decision reached the following conclusion of law:  

There is no basis in the law and the facts for 
allowing a compensable evaluation for residuals of 
seborrheic dermatitis prior to August 26, 1963.  (38 
U.S.C. 4004). 

In sum, the Board determined that evidence received since the 
April 1964 Board decision consisted of a transmittal letter 
which did not show the presence of a skin condition 
subsequent to service and testimony by the veteran which was 
essentially the same information as was previously furnished 
to VA by the veteran in written statements.  None of that 
evidence offered additional information showing the existence 
of a skin condition to a compensable degree between November 
1961 and August 26, 1963.  

A June 1998 Board decision reached the following findings of 
fact: 

1.  A rating decision of April 1970 severed service 
connection for residuals of seborrheic dermatitis and 
impending hereditary baldness; the veteran did not 
appeal this determination.  

2.  The evidence received since the April 1970 RO 
decision is not probative of the issue at hand as to 
whether the current condition is related to military 
service, does not raise a reasonable possibility of 
changing the outcome and thus does not serve to 
reopen the veteran's claim.  

3.  Seborrheic dermatitis is primarily manifested by 
complaints of hair loss; exfoliation, exudation or 
itching have not been demonstrated. 

Based upon those findings of fact, the March 1965 Board 
decision reached the following conclusion of law:  

1.  As new and material evidence has not been 
submitted, the claim for service connection for a 
scalp condition, manifested by alopecia with history 
of skin punch grafts, is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156 
(1998). 

2.  The criteria for a compensable evaluation for 
seborrheic dermatitis have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.118, Code 7806 (1998).  

In sum, the Board determined that no appeal had been taken 
from an April 1970 RO rating action which severed service 
connection for male pattern baldness with skin punch grafts 
on the basis that the condition was developmental in origin.  
It was held that the new evidence was not material because it 
did not establish a reasonable possibility of changing the 
prior adverse outcome.  It was noted that new evidence 
reflected treatment for hair loss but did not contain 
information which contradicted the diagnostic conclusion upon 
which the prior decision was based.  The new evidence did not 
establish the required link between inservice skin problems 
and the veteran's post service hair loss.  It did not contain 
a medical opinion of any treatment providers relative to 
whether the veteran's alopecia was related to service and did 
not show that his condition was aggravated or otherwise 
related to military service and did not explain that his 
condition was other than developmental or congenital in 
nature.  The veteran's hearing testimony was a restatement of 
his basic contentions which had previously been considered by 
the RO.  A significant amount of medical text and other 
articles pertaining to seborrheic dermatitis, hair loss, and 
various skin conditions did not draw a relationship between 
the veteran's hair loss and seborrheic dermatitis diagnosed 
in service.  

With respect to a compensable rating for seborrheic 
dermatitis, the Board in 1998 determined that under 
appropriate rating criteria, the condition was not moderately 
disfiguring nor were there sufficient symptoms of any 
resultant scars to warrant a compensable rating.  

Analysis

Initially, the Board notes that voluminous additional 
evidence has been added to the claims file since the 1965 
Board decision and the veteran has submitted numerous written 
statements since the 1998 Board decision, some of which have 
attachments thereto.  However, this was not on file at the 
time of the 1965 and 1998 Board decisions and, thus, may not 
be considered in adjudicating the motion for revision based 
on alleged CUE.  

While the veteran (as could be expected) disagrees with the 
conclusions reached in the 1965 and 1998 Board decisions, a 
mere disagreement with the conclusion reached in a Board 
decision, without more, does not rise to the level of an 
allegation of CUE error under the cited regulations.  To the 
extent that such an allegation implicitly constitutes a 
disagreement with how the facts were weighed is explicitly 
listed as an example of an allegation which does not 
constitute CUE under the regulations.  

The factually driven arguments have been set forth as grounds 
for revision of the 1965 and 1998 Board decisions.  However, 
there is no allegation that the Board in 1965 or 1998 failed 
to apply governing statutes or regulations or improperly 
applied governing statutes or regulations.  Rather, the 
allegations simply addressed what was considered to be the 
greater probative value of the favorable evidence, with 
emphasis on particular statements by private physicians.  
However, in addressing CUE in a prior Board decision the 
Board may not reweigh the evidence.  Any CUE must be manifest 
and not based on a mere disagreement with how the evidence 
was weighed which, unfortunately, is the thrust of the 
allegations of CUE in this case.  

Subsequent to the 1998 Board decision, the law regarding 
claims of new and material evidence was reinterpreted.  In 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (decided 
September 16, 1998), the United States Court of Appeals for 
the Federal Circuit found that the standard established by 
the United States Court of Appeals for Veterans Claims 
(Court) in Colvin v. Derwinski, 1 Vet. App. 171 (1991), was 
invalid as the Court failed to defer to a reasonable 
regulation promulgated by VA.  Therefore, the requirement 
that evidence create a reasonable possibility of an allowance 
of a claim in order to be considered material was eliminated 
and the Federal Circuit instructed adjudicators to use the 
existing regulation.  The existing regulation provides that 
new and material evidence must only be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (1999).  However, CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e) (1999).  
Thus, this change in the interpretation of the law does not 
create CUE in the 1998 Board decision when the regulation 
was, as in this case, correctly applied by the Board.  

Accordingly, there was no CUE in the 1998 Board finding that 
new and material evidence had not been submitted to reopen a 
claim of service connection for a scalp condition manifested 
by alopecia with history of skin puncture grafts.  38 
U.S.C.A. §§ 5109A, 7111 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.1400-20.1411 (1999).

In this case there is no other allegation of error of fact or 
law in the September 1965 and 1998 Board decisions.  

In sum, there are no allegations, assertions, or contentions 
made which rise to the level of CUE.  Having failed to 
properly plead a motion for revision of the 1965 and 1998 
Board decisions on the basis of CUE, the motion must be 
denied.  Generally see 38 C.F.R. § 20.1404(a) (1999) 
("Motions which fail to comply with the requirements [of 
specific allegations of CUE] shall be denied.").  


ORDER

The motion for revision of the March 17, 1965 Board decision, 
denying a retroactive compensable rating for seborrheic 
dermatitis of the scalp, on the grounds of clear and 
unmistakable error is denied.  

The motion for revision of the June 18, 1998 Board decision, 
denying reopening of a claim for service connection for a 
scalp condition manifested by alopecia with history of skin 
punch grafts, on the grounds of clear and unmistakable error 
is denied.  

The motion for revision of the June 18, 1998 Board decision, 
denying a compensable evaluation for seborrheic dermatitis, 
on the grounds of clear and unmistakable error is denied.  



		
	JOHN FUSSELL
Acting Veterans Law Judge, Board of Veterans' Appeals

 


